

EIGHTH AMENDMENT


EIGHTH AMENDMENT, dated as of March 24, 2020 (this “Amendment”) to the Amended
and Restated Master Purchase and Sale Agreement, dated as of March 6, 2017, as
amended by the First Amendment, dated as of September 14, 2017, by the Second
Amendment, dated as of November 3, 2017, by Omnibus Amendment No. 2 to Basic
Documents (Ally-Carvana Flow), dated as of January 4, 2018, by the Third
Amendment, dated as of November 2, 2018, by the Fourth Amendment, effective as
of January 4, 2019, by the Fifth Amendment, effective as of March 6, 2019, by
the Sixth Amendment, effective as of April 19, 2019, and by the Seventh
Amendment, effective as of March 19, 2020, (the “Master Purchase and Sale
Agreement”), among CARVANA AUTO RECEIVABLES 2016-1 LLC, a Delaware limited
liability company, as Transferor (the “Transferor”), ALLY BANK, a Utah chartered
bank, as a Purchaser (in such capacity, a “Purchaser”), and ALLY FINANCIAL INC.,
a Delaware corporation, as a Purchaser (in such capacity, a “Purchaser” and,
together with Ally Bank, the “Purchasers”).


WITNESSETH:


WHEREAS, the Transferors and the Purchasers are parties to the Master Purchase
and Sale Agreement pursuant to which the Purchasers have agreed to purchase
specified portfolios of receivables and related property from the Transferor;
and


WHEREAS, the parties wish to amend the Master Purchase and Sale Agreement in
certain respects;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:


SECTION I
DEFINITIONS


Section 1.01 Defined Terms. Unless otherwise defined herein, capitalized terms
used in the above recitals and in this Amendment are defined in and shall have
the respective meanings assigned to them in (or by reference in) Appendix A to
the Master Purchase and Sale Agreement.


SECTION II
AMENDMENTS


Section 2.01 Amendments to Appendix A (Definitions). Appendix A to the Master
Purchase and Sale Agreement is hereby amended by:


(a) inserting each of the following terms which are double underlined in the
place where such term appears below to, and deleting the stricken terms from,
the “Commitment Amount” definition:


Certain information has been excluded because it both (i) is not material and
(ii) would be competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------



““Commitment Amount” means the sum of (i) $2,000,000,0001,000,000,000 plus (ii)
the Outstanding Principal Balance of a Receivable that had been previously
included in a Receivables Pool and was repurchased, remediated and resold to the
Purchasers in a subsequent Receivables Pool.”


(b) inserting each of the following terms which are double underlined in the
place where such term appears below to, and deleting the stricken terms from,
the “Commitment Period” definition:


““Commitment Period” means the period from the FourthThird Extension Amendment
Effective Date to the earliest of (i) the Scheduled Commitment Termination Date,
(ii) the occurrence of a Commitment Termination Event and (iii) the purchase by
the Purchasers of Receivables Pools with a total Cutoff Date Aggregate
Outstanding Principal Balance in an amount equal to the Commitment Amount.”


(c) inserting each of the following terms which are double underlined in the
place where such term appears below to, and deleting the stricken terms from,
the “Cutoff Date” definition:


““Cutoff Date” means with respect to each First Tier Receivables Pool and
Receivables Pool, the last day of the related Origination Period; provided that
for the purpose of this definition, Sunday shall be deemed to be the last day of
the calendar week; provided, further, that, with respect to any First Tier
Receivables Pool and Receivables Pool sold (i) from and including March 7, 2019
to and including April 4, 2019, respectively, and (ii) on March 20, 2020, and
(iii) on any other date consented to by the Purchasers in their sole discretion,
the “Cutoff Date” shall be the date consented to by the Purchasers.”


(d) deleting clauses (xlii) and (xliii) to the “Eligible Receivable” definition
and inserting each of the following terms which are double underlined in the
place where such term appears below to, and deleting the stricken terms from,
the “Eligible Receivable” definition:


"(xxxiii) (A) for Receivables with a related Cutoff Date on or after February
24, 2019 and on or prior to March 19, 2020, the LTV at origination did not
exceed [***] and (B) for Receivables with a related Cutoff Date after March 19,
2020, where the Obligor has a FICO score (a) greater than or equal to 640, then
the LTV at origination is less than or equal to [***]%; (b) greater than or
equal to 600 and less than 640, then the LTV at origination is less than or
equal to [***]%, (c) greater than or equal to 580 and less than 600, then the
LTV at origination is less than or equal to 140%; and (d) less than 580, then
the LTV at origination is less than or equal to [***]%;"










[***] Redacted for confidentiality purposes.



--------------------------------------------------------------------------------





“(xxxiv) The Obligor has a FICO score of not less than 520590 and, not more than
the Upper Bound FICO Score, which, except for a Receivable included in the
initial Receivables Pool on the initial Closing Date, shall have been obtained
by Carvana within the [***] days prior to the origination of the related
Receivable, unless otherwise consented to by the Purchasers; provided that, if
the Seller exercises a Limited Sale Option on any Closing Date occurring on or
after March 7, 2019 through and including April 4, 2019, the maximum FICO score
limit described in this clause (xxxiv) shall not apply; provided further that,
with respect to any Receivable in the First Tier Receivables Pool and
Receivables Pool sold on March 20, 2020, the maximum and minimum FICO score
limits described in this clause (xxxiv) shall not apply;"


(e) inserting each of the following terms which are double underlined in the
place where such term appears below to, and deleting the stricken terms from,
the “Origination Period” definition:


““Origination Period” means, each calendar week during the period beginning with
the week of December 12, 2016 and ending with the week containing the last day
of the Commitment Period; provided, that, with respect to (i) the initial First
Tier Receivables Pool and Receivables Pool, (ii) any First Tier Receivables Pool
and Receivables Pool sold from and including March 7, 2019 to and including
April 4, 2019, respectively, and (iii) any First Tier Receivables Pool and
Receivables Pool sold on March 20, 2020, and (iv) any other date consented to by
the Purchasers in their sole discretion, “Origination Period” shall be the
period consented to by the Purchasers.”


(f) inserting each of the following terms which are double underlined in the
place where such term appears below to, and deleting the stricken terms from,
the “Purchase Percentage” definition:


"“Purchase Percentage” for an Origination Period, means, the percentage equal or
greater than to (i) the aggregate Outstanding Principal Balance of all
Receivables originated or acquired by the Seller to be sold to the Transferor on
the related Closing Date pursuant to the Master Sale Agreement divided by (ii)
the aggregate principal balance of all receivables originated or acquired by the
Seller that meet the criteria described in the definition of “Eligible
Receivable” and such other documented administrative criteria as the Purchasers
may agree to from time to time during such Origination Period (which, for
purposes of clause (ii) shall be reduced by the aggregate principal balance of
receivables with respect to which the applicable obligor has exercised its right
to return the related financed vehicle and terminate the related receivable). In
no event shall the Purchase Percentage be less than 100%50% and, in the event
the Seller or the Transferor shall fail to notify the Purchasers of the Purchase
Percentage for any Origination Period, the Purchase Percentage from the prior
Origination Period shall apply."




[***] Redacted for confidentiality purposes.



--------------------------------------------------------------------------------





(g) inserting each of the following terms which are double underlined in the
place where such term appears below to, and deleting the stricken terms from,
the “Scheduled Commitment Termination Date” definition:


““Scheduled Commitment Termination Date” means March 23, 2021April 17, 2020.”


(h) adding a new definition of “Fourth Extension Amendment Effective Date” in
proper alphabetical order to read as follows:


““Fourth Extension Amendment Effective Date” means March 24, 2020.”


(i) deleting the “Third Extension Amendment Effective Date” definition.


Section 2.02 Amendments to Section 2.1(a) (Transferor Obligation). Section
2.1(a) of the Master Purchase and Sale Agreement is hereby amended as set forth
below by inserting each term thereof which is double underlined in the place
where such term appears below and deleting the stricken text:


"(a) Transferor Obligation. Upon the terms and subject to the conditions set
forth in this Agreement, and in reliance on the covenants, representations,
warranties and agreements set forth herein, the Transferor commits to sell to
the Purchasers one Receivables Pool each calendar week during the Commitment
Period, except for the calendar weeks within the period from January 4, 2019 to
February 9, 2019, with a total Cutoff Date Aggregate Outstanding Principal
Balance for all such Receivables Pools sold during the Commitment Period, taken
together, equal to the Commitment Amount and each Receivables Pool sold to the
Purchaser shall have a Cutoff Date Aggregate Outstanding Principal Balance equal
to at least 100%50% (adjusted downward for a nonmaterial amount resulting from
application of the Selection Procedures, including the Freestyle Selection, at a
Purchase Percentage of 100%50%) of the aggregate principal balance of weekly
pools of receivables originated by the Seller that meet the criteria described
in the definition of “Eligible Receivable” and such other documented
administrative criteria as the Purchasers may agree to from time to time during
the second calendar week preceding the calendar week in which the related
Closing Date shall occur related to such Receivables Pool during the Commitment
Period; provided, that the Transferor shall not be obligated to sell any
Receivables Pool if the related Second Step Receivables Purchase Price for such
Receivables Pool is less than or equal to the Cutoff Date Aggregate Outstanding
Principal Balance (collectively, the “Transferor Obligation”); provided,
further, notwithstanding the maximum FICO score described in clause (xxxiv) in
the definition of “Eligible Receivable,” if the Seller elects to consummate a
Limited Sale Option under the Master Sale Agreement, then the Transferor shall
include in any related Receivables Pool that has a related Cutoff Date on and
including February 24, 2019 through and including March 24, 2019, all
Receivables (without regard to the Purchase Percentage or application of the
Freestyle Selection Criteria) where the related Obligors have a FICO score of
more than the Upper Bound FICO Score and that otherwise meet the definition of
“Eligible Receivable” (other than the Upper Bound FICO Score described in clause
(xxxiv) thereof) originated during the related Origination Period; provided
further that, in connection with a Limited Sale Option, if the Transferor sells
such Receivables with FICO scores of more than the Upper Bound FICO Score, the
Transferor shall also be required to include in such Receivables Pool all
Eligible Receivables originated during the related Origination



--------------------------------------------------------------------------------



Period with FICO scores of not less than 590 and not more than the Upper Bound
FICO Score that otherwise meet the definition of “Eligible Receivable” with
randomization codes of the related contract numbers that are greater than the
Purchase Percentage."


Section 2.02 Amendments to Section 2.1(d) (Selection of Receivables Pools).
Section 2.1(d) of the Master Purchase and Sale Agreement is hereby amended as
set forth below by inserting each term thereof which is double underlined in the
place where such term appears below and deleting the stricken text:


"(d) Selection of Receivables Pools. The Receivables to be sold in each
Receivables Pool shall be selected by the Seller and the Transferor in
accordance with the Selection Procedures and such other documented
administrative criteria as the Purchasers may agree to from time to time, as
selected by the Seller in accordance with the Selection Procedures and sold to
the Transferor pursuant to the Master Sale Agreement, after the Transferor has
determined that both before and after giving effect to such Selection
Procedures, (i) each such Receivable meets the Eligible Receivable criteria and
(ii) upon consultation with the Purchasers, each such Receivables Pool (after
giving effect to such sale) meets the Eligible Receivables Pool criteria. If any
of the Purchaser, the Seller or the Transferor determines that such Receivables
Pool does not satisfy the criteria for an Eligible Receivables Pool, then the
Seller and the Transferor shall, without any selection believed to be adverse to
the Purchaser, randomly select Eligible Receivables for removal from such
Receivables Pool that will positively impact the out of compliance criteria. If
the Purchasers reasonably determine that such Receivables Pool does not appear
to have been selected on a random basis after applying such documented
administrative criteria as the Purchasers may agree to from time to time (based
on information reasonably requested by the Purchasers and provided by the Seller
and the Transferor comparing the Receivables to be sold to the Purchasers on the
related Closing Date as compared against receivables originated during the
related Origination Period that meet the definition of an Eligible Receivable
and are not sold to the Purchasers), then the Purchasers, the Seller and the
Transferor will determine an approach to adjust the mix of Eligible Receivables
in such pool (including adding or removing Receivables meeting the definition of
Eligible Receivables) to ensure that such Receivables Pool was randomly selected
by the Seller and the Transferor. In such circumstance, the Seller, the
Transferor and the Purchasers will revisit this Section 2.1(d) and the related
definitions to determine if changes thereto are needed to ensure future
Receivables Pools are representative of receivables originated by the Seller
during the related Origination Period that are eligible to be sold hereunder and
that there was no adverse selection pursuant to the Freestyle Selection."


Section 2.03 Amendments to Section 6.2(b) (Minimum Sales Amount). Section 6.2(b)
of the Master Purchase and Sale Agreement is hereby amended as set forth below
by inserting each term thereof which is double underlined in the place where
such term appears below and deleting the stricken text:


"(b) Minimum Sales Amount. The Aggregate Outstanding Principal Balance as of the
related Cutoff Date shall not be less than 100%50% (adjusted downward for a
nonmaterial amount resulting from application of the Freestyle Selection at a
Purchase Percentage of 100%50%) of the aggregate principal balance of weekly
pools of receivables meeting the criteria described in the definition of
“Eligible Receivable” and such other documented administrative criteria as the



--------------------------------------------------------------------------------



Purchasers may agree to from time to time originated by the Seller during the
second calendar week preceding the related Closing Date unless otherwise agreed
by the Purchasers.


Section 2.04 Amendments to Section 7.20(h) (Credit Policy). Section 7.20(h) of
the Master Purchase and Sale Agreement is hereby amended as set forth below by
inserting each term thereof which is double underlined in the place where such
term appears below and deleting the stricken text:


(h) Credit Policy. During the Commitment Period, the Transferor will not, and it
will not permit the Seller to, amend, modify, restate or replace, in whole or in
part, its identity, income, and payment verification practices, including, but
not limited to, any change to Exhibit E attached hereto, without written
notification to the Purchasers; provided that the prior written consent of the
Purchasers shall be required if such amendment, modification, restatement or
replacement would impair the collectability of any Receivable or otherwise
materially and adversely affect the interests or the remedies of the Purchasers
under this Agreement or any other Basic Document. The Transferor will provide,
or shall cause to be provided, to the Purchasers on a monthly basis a current
version of the Seller’s policies concerning generation of financing terms as
well as (i) a comparison showing all changes to the Seller’s policies concerning
generation of financing terms as provided to the Purchasers during the previous
calendar month or (ii) an affirmation that no changes were made to the Seller’s
policies concerning generation of financing terms as provided to the Purchasers
during the previous calendar month, noting that the Purchasers may also request
a current version of the Seller’s policies concerning generation of financing
terms at any point in time. For the avoidance of doubt, changes to the
Receivable Structure Constraints shall be considered material changes to
policies concerning generation of financing terms. The Transferor will provide,
or shall cause to be provided, to the Purchasers on a monthly basis a current
version of the Seller’s Credit Policy as well as (i) a comparison showing all
changes to the Seller’s Credit Policy as provided to the Purchasers during the
previous calendar month or (ii) an affirmation that no changes were made to the
Seller’s Credit Policy as provided to the Purchasers during the previous
calendar month, noting that the Purchasers may also request a current version of
the Seller’s Credit Policy at any point in time.


Section 2.05 Amendments to Exhibit A. Schedule 6 (Accounts and Receivables
Analysis for the subject Receivables Pool) to Exhibit A to the Master Purchase
and Sale Agreement is hereby deleted in its entirety and replaced with
"[Reserved]".


SECTION III
MISCELLANEOUS


Section 3.01 Conditions to Effectiveness. This Amendment shall become effective
as of the date first written above upon the receipt of the following:


(a) a signed counterpart to this Amendment duly executed and delivered by each
of the parties hereto;


(b) a signed counterpart to the Twelfth Amended and Restated Letter Agreement re
Master Purchase and Sale Agreement, dated as of the date hereof, shall have been
duly



--------------------------------------------------------------------------------



executed and delivered by Carvana, LLC, Bridgecrest Credit Company, LLC, the
Transferor, Ally Financial, and Ally Bank; and


(c) a signed copy of the Sixth Amendment to Master Sale Agreement, dated as of
the date hereof, shall have been duly executed and delivered by Carvana, LLC the
Transferor, Ally Financial, and Ally Bank.


Section 3.02 Continuing Effect of the Master Purchase and Sale Agreement. Except
as specifically amended and modified above, the Master Purchase and Sale
Agreement is and shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed. The execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
the Purchasers under the Master Purchase and Sale Agreement, nor constitute a
waiver of any provision of the Master Purchase and Sale Agreement.


Section 3.03 Representations and Warranties. The representations and warranties
of the Seller and the Transferor contained in the Basic Documents shall be true
and correct in all material respects as of the effective date of this Amendment.


Section 3.04 Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the Purchasers, the Servicer and their respective successors and
permitted assigns.


Section 3.05 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement. The parties intend
that faxed signatures and electronically imaged signatures including as .pdf
files shall constitute original signatures and are binding on all parties. In
case any provision in or obligation under this Amendment shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby. This Amendment contains the final and complete integration of
all prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof, superseding all prior oral or written
understandings other than any fee letter contemplated hereby.


Section 3.06 GOVERNING LAW. SUBMISSION TO JURISDICTION, ETC.


(a) THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS THEREOF OR OF ANY OTHER JURISDICTION OTHER THAN SECTION 5-1401
AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES UNDER THIS AMENDMENT SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.


(b) THE TRANSFEROR AND THE PURCHASERS HEREBY MUTUALLY AGREE TO SUBMIT TO THE
NONEXCLUSIVE JURISDICTION OF THE



--------------------------------------------------------------------------------



UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY
NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AMENDMENT, ANY OTHER BASIC
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF THE
TRANSFEROR AND THE PURCHASERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY
CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.


(c) THE TRANSFEROR AND THE PURCHASERS EACH HEREBY WAIVES (TO EXTENT THAT IT MAY
LAWFULLY DO SO) ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR IN CONNECTION WITH THIS AMENDMENT. INSTEAD, ANY DISPUTE RESOLVED
IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.


Section 3.07 Effect of Headings. The section headings herein are for convenience
only and shall not affect the construction hereof.


[remainder of the page intentionally left blank]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.



CARVANA AUTO RECEIVABLES 2016-1 LLC,as TransferorBy:/s/ Paul BreauxName: Paul
BreauxTitle: Vice PresidentALLY BANK,as PurchaserBy:/s/ William R. ThompsonName:
William R. ThompsonTitle: Authorized RepresentativeALLY FINANCIAL INC.,as
PurchaserBy:/s/ Thomas ElkinsName: Thomas ElkinsTitle: Authorized Representative

Agreed to and Accepted by:CARVANA, LLC,as SellerBy:/s/ Paul BreauxName:Paul
BreauxTitle:Vice President




